The Court overruled the objection on the authority of the Bank of Columbia v. Patterson, 7 Cranch, 299.
The defendants’ counsel offered a free mulatto as a witness for the defendants.
Mr. Taylor, for the plaintiff, objected; and cited the Virginia laws, Rev. Co. 187, December 17,1792, c. 103, § 5, that “ no negro or mulatto shall be a witness, except in pleas of the commonwealth against negroes or mulattoes; or in civil pleas where negroes or mulattoes alone shall be parties.” The Court rejected the witness.

<■